DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed April 07, 2022 and the Supplemental Response filed May 08, 2022.
Claims 1-24 have been cancelled.
Claims 26-27, 30, 33, 36-37, 41-61, and 63 have been amended.
Claims 25-63 are currently pending and have been examined.
Response to Arguments
The previous claim interpretation under 35 USC 112(f) and the corresponding rejections to claim 58 under 35 USC 112(a) and 112(b) have been withdrawn in response to the submitted amendments.
The previous rejections for a lack of antecedent basis to all but claim 62 have been withdrawn in response to the submitted amendments. Dependent claim 62 has not been amended and the amendments to independent claim 60 have not resolved the lack of antecedent basis previously identified, therefore the previous rejection to claim 62 for a lack of antecedent basis has been maintained. 
The previous rejection under 35 USC 112(b) to claim 46 for reciting a “use” claim has been withdrawn in response to the submitted amendments.
The previous claim objection for misnumbered claims has been withdrawn in response to the submitted amendments.
Examiner has considered Applicant’s remarks filed May 08, 2022, which recite the broadest reasonable interpretation standard, however no specific arguments regarding how the broadest reasonable interpretation has been applied to the instant claims have been made. 
Applicant’s arguments filed April 07, 2022 have been fully considered but they are not persuasive.
On page 7 of the remarks filed April 07, 2022, Applicant requests a response to the argumentation set forth on pages 79-81 of Applicant’s AMENDMENT AND AFTER FINAL RESPONSE UNDER 37 C.F.R. 1.116. Examiner directs Applicant to paragraph 8 of the Office Action mailed October 07, 2021.
On page 8 of the remarks filed April 07, 2022, Applicant asserts Bettridge does not anticipate the invention. Examiner respectfully disagrees. Anticipation is determined based upon the claims. While Applicant asserts that the invention is distinguishable from Bettridge because “Applicant’s invention performs AI, it simulates, it thinks, it recommends, it puts itself in others’ shoes” however Examiner notes that these differences are not reflected in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
On page 9 of the remarks filed April 07, 2022, Applicant asserts the details in the claim are irrelevant to the rejection because the details are recited in the specification. Examiner respectfully disagrees. The rejection of the claims under 35 U.S.C. 102/103 is based upon the language of the claim and it would be improper to import a more detailed embodiment described in the written description into the claim. See MPEP 2111.01(II); Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004) ("Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."). 
On pages 9-11 of the remarks filed April 07, 2022, Applicant asserts that the terms identified as indefinite for reciting relative terminology are not indefinite because they are defined by Merriam-Webster. Examiner respectfully disagrees. Examiner recognizes that the dictionary provides a definition for these words, however a rejection for being indefinite under 35 USC 112(b) is based on lacking an objective standard for determining the scope of the claim not the lack of a dictionary definition. For example, the first identified term “meaningful elements” is a subjective term that does not provide an objective standard for determining the scope of the claim because what may be meaningful to one person may not be meaningful to another. See MPEP 2173.05(b). All the terms identified in the rejection below fail to provide an objective standard for determining the scope of the claim term. Meaningful is subjective based on the person. See MPEP 2173.05(b)(IV). Psychological nature does not provide any distinction between psychological and psychological nature and therefore represents an approximation. See MPEP 2173.05(b)(III). Effectively equivalent is an approximation. See MPEP 2173.05(b)(III). Relevant locations is a reference to a variable term and there are no claimed locations so the term provides no basis from which to make a relative comparison of how unclaimed locations can become relevant locations. See MPEP 2173.05(b)(II). Vis-à-vis provides no objective standard for determining what relationship between the parties constitutes vis-a-vis. See MPEP 2173.05(b)(II). Spatial proximity is a term of degree with no objective standard for measuring that degree. See MPEP 2173.05(b)(I). Likely to generate a meaningful experience is a term of degree and a subjective term. See MPEP 2173.05(b)(IV); MPEP 2173.05(b)(I). Spatially separated is a term of degree with no objective standard for measuring that degree. See MPEP 2173.05(b)(I). Temporal proximity is a term of degree with no objective standard for measuring that degree. See MPEP 2173.05(b)(I). 
On pages 11-12 of the remarks filed April 07, 2022, Applicant’s remarks regarding 35 USC 112(f) are moot in view of the submitted amendments which no longer invoke a claim interpretation under 35 USC 112(f). 
On page 13 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 101, Applicant argues the instant claims improve the functioning of a computer or improving other technology or a technical field. Examiner respectfully disagrees. First, Applicant appears to be arguing that merely applying Artificial Intelligence to the travel field is the improvement provided by the claims, however this would be considered a general linking of travel planning to the technological field of artificial intelligence, which is not an improvement to a technology or technological filed. Second, the elements the Applicant points to as an improvement, namely travel-related Artificial intelligence applications, have not been claimed. Therefore, even if the invention is an improvement to artificial intelligence or the travel-related artificial intelligence field, the instant claims do not recite this improvement. See MPEP 2106.04(d)(1).
On page 13 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 101, Applicant argues the instant claims are implemented with a particular machine. Examiner respectfully disagrees. As detailed in the rejection below, the only claimed machine is a generic computer and it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
On pages 14-15 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 101 to claim 25, Applicant argues the instant claims use a computer and therefore cannot be a method of organizing human activity or mental process that seeks to tie up the abstract idea. Examiner respectfully disagrees. A method of organizing human activity may encompass certain activity between a person and a computer. See MPEP 2106.04(a)(2)(II). A claim that requires a computer may still recite a mental process. See MPEP 2106.04(a)(2)(III)(C). MPEP 2106.04 (I) states, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.
On pages 15-16 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 101 to claim 26, Applicant argues the instant claims generate information which cannot be a method of organizing human activity or mental process. Examiner respectfully disagrees. Using an abstract idea to generate information is not patent eligible. See Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) ("Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.").
On page 16 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 101 to claim 30, Applicant argues the instant claims generating of a reasoning substrate cannot be performed by the human mind. Examiner respectfully disagrees. The claims only require generating a reasoning substrate involving one of a group of a plurality of information types. There are no claimed details that suggested that the human mind is incapable of generating a reasoning substrate.  
On page 16 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 101 to claims 33-36, 40-41, 43, and 45, Applicant argues the instant claims simulating a reasoning substrate to generate items cannot be performed by the human mind and does not require a person. Examiner respectfully disagrees. The claims only require simulating a reasoning substrate to generate items involving one of a group of a plurality of information types. There are no claimed details that suggested that the human mind is incapable of simulating a reasoning substrate to generate items. The claims at least provide information to users and therefore are organizing human activity. A method of organizing human activity may encompass certain activity between a person and a computer. See MPEP 2106.04(a)(2)(II).
On page 17 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 101 to claims 46-47, Applicant argues the awareness of a computer is highly complex and of a type and nature that the human mind is not equipped to achieve. Examiner respectfully disagrees. Awareness is a characteristic that is achieved by the human mind. The claims only require at least one of obtaining, computing, generating, determining, and simulating awareness of a computer of at least one of an individual’s, group’s, or entity’s state. The term awareness is not discussed anywhere in the specification. Therefore, the broadest reasonable interpretation applies to awareness of a computer. The awareness of a computer has been interpreted as a computer having individual’s, group’s, or entity’s state information. In the claim the computer may come to have this information by one of obtaining, computing, generating, determining, and simulation. Therefore, according the claim a computer having awareness can be performed by obtaining state information of an individual, which can be done through routine data gathering. For example, inputting state information of an individual into a computer would be making the computer aware of the user’s state because the computer obtained awareness of the user’s state. In other words, the complexity that Applicant argues is not claimed.
 On page 17 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 101 to claims 49-58, Applicant argues the instant claims use a computer and therefore cannot be a method of organizing human activity or mental process. Examiner respectfully disagrees. A method of organizing human activity may encompass certain activity between a person and a computer. See MPEP 2106.04(a)(2)(II). A claim that requires a computer may still recite a mental process. See MPEP 2106.04(a)(2)(III)(C).
On pages 17-18 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 101 to claims 60-61, Applicant argues the instant claims use a computer and therefore cannot be a method of organizing human activity or mental process and that data input cannot be done by the human mind and therefore cannot be a mental process. Examiner respectfully disagrees. A method of organizing human activity may encompass certain activity between a person and a computer. See MPEP 2106.04(a)(2)(II). A claim that requires a computer may still recite a mental process. See MPEP 2106.04(a)(2)(III)(C). Data input can be performed mentally with the aid of a pen and paper, such as by writing down a list of inputs, and therefore is not excluded from being characterized as a mental process. See MPEP 2106.04(a)(2)(III)(B).
On page 18 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 101 to claims 25, 30, 33, 49, and 60, Applicant argues that simulation of a reasoning substrate, simulation input information, answers to queries, generating a reasoning substrate, plans, recommendations, engaging with plans, and many others as well as a plurality of types of information are additional elements. Examiner respectfully disagrees. These elements are what the claims are directed toward and have been identified in Step 2A prong 1 as a part of the identified abstract idea. None of the elements listed by Applicant in the Response to Paragraph 56 are additional elements. 
On pages 18-19 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 101 evaluating the considerations under Step 2A prong 2, Applicant disagrees with all statements made because the invention represents an improvement to artificial intelligence and computer science. Examiner respectfully disagrees. The claims are recited at a high level of generality and the analysis in the rejection under Step 2A prong 2 is primarily based upon the claim not the invention as allegedly discussed deep and wide in the specification. The high level of generality in the claims does not favor eligibility for the claims under any of the considerations listed in the rejection that encompass the analysis under Step 2A prong 2.
On pages 19-20 of the remarks filed April 07, 2022, regarding the pervious rejection under 35 USC 101 evaluating the considerations under Step 2B, Applicant argues that the claims do not add the words “apply it” or equivalent. Examiner respectfully disagrees. The quoted claim language recites generic additional elements performing functions identified as a part of the abstract idea. These additional elements are described purely in functional terms and therefore do not amount to significantly more than the identified abstract idea. In re TLI Communications LLC Patent Litigation, 823 F.3d 607, 612 (Fed. Cir. 2016) (The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominately describes the system and methods in purely functional terms.)
On page 21 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 25, Applicant argues Bettridge cannot anticipate the claims because there is no simulation in Bettridge. Examiner respectfully disagrees. Bettridge anticipates the claim because the claim has been interpreted using the broadest reasonable interpretation standard. The standard requires that a claim must be given its plain meaning unless such meaning is inconsistent with the specification. MPEP 2111.01(I). Further, it is improper to import claim limitations from the specification. MPEP 2111.01(II). Defining a claim term by something other than the plain meaning may be done through an applicant acting as their own lexicographer or by disavowing the full scope of a term. MPEP 2111.01(IV). In the instant specification Examiner has not found any definitions that amount to the Applicant acting as their own lexicographer nor has Examiner found any disavowals in the specification. Therefore, the plain meaning has been applied to the claims and importing a particular simulation technique into the claims from the specification is impermissible. According to the plain meaning a simulation is performed by representing the function of a system without actual performing the function. In other words, a simulation is predicting or forecasting the output of a particular set of inputs without actually providing those inputs into a system. Examiner notes that the word simulation on its own does not limit the term to any one technique of simulating. In the instant case the simulation is simulating a user’s travel experience for a particular travel plan. The simulation is receiving inputs that represent user state information and outputting a plan based on the user’s state. In order to anticipate the claimed simulation, the Bettridge reference must perform the functions of a simulation but does not need to use the word simulation. See MPEP 2131; In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990) (The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required). As shown in the rejection below, Bettridge does perform the functions of a simulation by receiving client inputs about their preferences through the use of a travel quiz and other questionnaires and using that information to output a travel location and/or activity item. Applicant is correct that Bettridge does not use the word “simulation” however using the same terminology is not the required for anticipation based on the broadest reasonable of the claims.
On pages 21-22 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 27, Applicant argues Bettridge does not disclose generating user information via the combination of displayed meaningful elements. Examiner respectfully disagrees. Bettridge does perform the claimed function by outputting an activity item to an individual’s personal computer.
On pages 22-23 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 28, Applicant argues Bettridge cannot anticipate the claims because the queries are not of a psychological nature. Examiner respectfully disagrees. A travel quiz about a user’s travel interests to determine their travel sign are of a psychological nature. Applicant provides no definition of psychological nature or an objective standard for determining the scope of the term. An individual’s interests are of a psychological nature, therefore a quiz to determine those interests is of a psychological nature.
On page 23 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 29, Applicant argues Bettridge cannot anticipate the claims for the same reasons as stated with regard to claims 25 and 28. Examiner respectfully disagrees for the same reasons stated with regard to claims 25 and 28.
On page 23 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 30, Applicant argues Bettridge cannot anticipate the claims because there is no reasoning substrate in Bettridge. Examiner respectfully disagrees. As shown in the rejection below, Bettridge performs the same functions as the broadest reasonable interpretation of a reasoning substrate by processing an individual’s travel profile, travel region, travel dates, and/or any closed-loop/third party data in order to select a travel location and/or activity item. Bettridge may not use the term reasoning substrate, however that is not required for anticipation as discussed above in regard to claim 25.
On page 23 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 31, Applicant argues Bettridge cannot anticipate the claims because there is no combination of elements in Bettridge. Examiner respectfully disagrees. As discussed with regard to claim 30 above, Bettridge discloses the combination of an individuals travel profile, travel region, travel dates, and/or any closed-loop/third party data.
On page 23 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 32, Applicant argues Bettridge cannot anticipate the claims because of the same reasons in claims 29 and 30. Examiner respectfully disagree for the same reasons discussed in claims 29 and 30.
On pages 23 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 33, Applicant argues Bettridge cannot anticipate the claims because there is no simulation or reasoning substrate in Bettridge. Examiner respectfully disagrees for the same reasons discussed above in claims 25 and 30. As discussed above, identification of the terms simulation and reasoning substrate is not a requirement for Bettridge to anticipate the claims. 
On page 24 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 34, Applicant argues Bettridge cannot anticipate the claims because there is no geospatial in Bettridge. Examiner respectfully disagrees. Bettridge processes travel region input to select a travel location and/or activity item. The travel region has been mapped to the geospatial input.
On page 24 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 35, Applicant argues Bettridge cannot anticipate the claims because there is no simulation in Bettridge. Examiner respectfully disagrees for the same reasons discussed above in claim 25. 
On page 24 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 36, Applicant argues Bettridge cannot anticipate claim 36 because Bettridge cannot anticipate all uses of GPS. Examiner respectfully disagrees. Bettridge does anticipate claim 36 but claim 36 does not claim GPS and to the extent GPS is recited in the specification this cannot be imported into the claim. The claim requires differentiating items based on before and after arrival of an individual of and Bettridge provides travel legs based on the current status of the user along the current travel leg of an itinerary.
On page 24 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 39, Applicant argues Bettridge cannot anticipate the claims for the same reasons discussed in claim 33. Examiner respectfully disagrees for the same reasons discussed in claim 33.
On page 24 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 40, Applicant argues Bettridge cannot anticipate the claims for the same reasons discussed in claim 39 and asserts the displaying is different than the disclosed system. Examiner respectfully disagrees for the same reasons discussed in claim 39. Additionally, Examiner notes the rejection only states that the Bettridge anticipates the claims and the rejection does not assert Bettrdige discloses all displaying and/or interacting with information worldwide as alleged by Applicant. 
On page 24 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 41, Applicant argues Bettridge cannot anticipate the claims because there is no automated re-simulation in Bettridge. Examiner respectfully disagrees. As explained in regard to claim 25 above, Bettridge does not use the term simulation, however this is not required. Similarly, Bettridge does not use the term automated re-simulation, but this is not required. Bettridge discloses the dynamic selection of an activity, interaction with a travel log, and providing of feedback which performs the same function as the claimed automated re-simulation.
On page 25 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 42, Applicant argues Bettridge cannot anticipate the claims for the same reasons discussed in claim 41. Examiner respectfully disagrees for the same reasons discussed in claim 41.
On page 25 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 43, Applicant argues Bettridge cannot anticipate the claims for the same reasons discussed in claim 33. Examiner respectfully disagrees for the same reasons discussed in claim 33.
On page 25 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 44, Applicant argues Bettridge cannot anticipate the claims for the same reasons discussed in claim 33. Examiner respectfully disagrees for the same reasons discussed in claim 33.
On page 25 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 45, Applicant argues Bettridge cannot anticipate the claims for the same reasons discussed in claim 33 and that Bettridge cannot disclose all instances of the idea of explanation. Examiner respectfully disagrees for the same reasons discussed in claim 33. Additionally, Examiner notes the rejection only states that Bettridge anticipates the claims and the rejection does not assert Bettridge discloses all instances of the idea of explanation as alleged by Applicant.
On pages 25 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 46, Applicant argues Bettridge cannot anticipate the claims because there is no simulation or reasoning substrate in Bettridge and the aggregate state in the instant claims is distinct from that of Bettridge because of [00126] and [00127]. Examiner respectfully disagrees for the same reasons discussed above in claims 25 and 30. As discussed above, identification of the terms simulation and reasoning substrate is not a requirement for Bettridge to anticipate the claims. Further, the specification does not use the term “awareness” and only permissively describe one possible embodiment in [00126] and [00127]. Therefore these paragraphs do not provide a lexicography for awareness and the limitations in [00126] and [00127] cannot be imported into the claims. As discussed above in regard to the rejection under 35 USC 101 to claim 46 the broadest reasonable interpretation of claim 46 is broader than alleged by Applicant and Bettridge does disclose the broadest reasonable interpretation of claim 46 as shown in the rejection below.
On page 26 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 47, Applicant argues Bettridge cannot anticipate the claims for the same reasons discussed in claim 46 and that providing feedback cannot disclose awarding points. Examiner respectfully disagrees for the same reasons discussed in claim 46. Additionally, Examiner notes the points are not defined by the specification. The points are discussed in the specification (i.e. adventure points in at least [00120]) do not appear to be described relative to the state as required by the claim. Specification [00120] does say that the adventure points can be used for feedback purposes. Therefore, Examiner maintains that the collection and application of feedback in Bettridge is performing the same function as the claimed awarding points relative to the state.
On page 26 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 48, Applicant argues Bettridge cannot anticipate the claims for the same reasons discussed in claim 47. Examiner respectfully disagrees for the same reasons discussed in claim 47.
On page 26 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 49, Applicant argues Bettridge cannot anticipate the claims because Bettridge does not anticipate all of the elements of Applicant’s plan. Examiner respectfully disagrees. Bettridge anticipates the claim because the claim has been interpreted using the broadest reasonable interpretation standard. In the instant specification Examiner has not found any definitions for plan that amount to the Applicant acting as their own lexicographer nor has Examiner found any disavowals in the specification. The recitation of various embodiments is not a lexicographic definition. Therefore, the plain meaning has been applied to the claims and importing a particular plan elements into the claims from the specification is impermissible. Further, Examiner maintains that at least the interacting with a travel log and giving feedback of Bettridge is engagement as required by the claim language.
On page 26 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claims 50, 51, 53, and 59, Applicant argues Bettridge cannot anticipate the claims because Bettridge does not disclose all of the elements of the plan. Examiner respectfully disagrees for the same reasons discussed in claim 49.
On page 26 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claims 60, Applicant argues Bettridge cannot anticipate the claims because Bettridge does not disclose all of the elements of the plan and does not disclose emotion or experience. Examiner respectfully disagrees. Examiner maintains that the specification provides no lexicographic definition of plan as explained in response to claim 49 above. Claim 60 states “indicate information regarding at least one item selected form the group of” wherein emotion and experience are a part of that group. This is alternative limitation and as long as Bettridge discloses one of the elements from this group then it disclose the group. Because of this alternative limitation Bettridge does not need to disclose emotion or experience to anticipate claim 60.
On page 27 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claims 61, Applicant argues Bettridge cannot anticipate the claims for the same reasons discussed in claim 60. Examiner respectfully disagrees for the same reasons discussed in claim 60.
On page 27 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claim 62, Applicant argues Bettridge cannot anticipate the claims for the same reasons discussed in claim 60 and that Bettridge cannot disclose all instances of the idea of explanation. Examiner respectfully disagrees for the same reasons discussed in claim 60. Additionally, Examiner notes the rejection only states that Bettridge anticipates the claims and the rejection does not assert Bettridge discloses all instances of additions of information to storage media alleged by Applicant.
On page 27 of the remarks filed April 07, 2022, regarding the previous rejection under 35 USC 102 to claims 63, Applicant argues Bettridge cannot anticipate the claims for the same reasons discussed in at least claims 25, 30, and 46. Examiner respectfully disagrees for the same reasons discussed in claims 25, 30, and 46. Additionally, Examiner notes that this claim recites alternative language such that merely disclosing “generating a reasoning substrate” and none of the elements in the “via simulation…” limitation would still anticipate the claim.
On pages 27-29 of the remarks filed April 07, 2022, Applicant argues Bettridge as a whole cannot anticipate the claims by comparing Bettridge to the invention in the specification. Examiner respectfully disagrees. As discussed above with regard to specific claim language, it is improper to import limitations from specification into the claims. See MPEP 2111.01(II).
On pages 29-30 of the remarks filed April 07, 2022, Applicant argues Acebo as a whole cannot teach claims 37 or 38 by comparing Acebo’s items to the invention in the specification. Examiner respectfully disagrees. As discussed above with regard to specific claim language, it is improper to import limitations from specification into the claims. See MPEP 2111.01(II).
On page 30 of the remarks filed April 07, 2022, Applicant argues Fan as a cannot teach claims 52 and 54-58 because Bettridge does not disclose the limitations of the independent claim 49. Examiner respectfully disagrees for the same reasons discussed above in claim 49. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 28-29, 36-37, 53-55, 58, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations: “the addition” in claim 62 line 1.
The following terms are relative terms which render the claim indefinite because they are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention:
“meaningful elements” in claim 26 line 2; 
“psychological nature” in claim 28 line 2;
“effectively equivalent” in claim 29 lines 1-2;
“relevant locations” in claim 36 line 3 and claim 37 line 3;
 “vis-à-vis” in claim 53 line 1;
“spatial proximity” in claim 54 line 2 and claim 58 line 2;
“likely to generate a meaningful experience” in claim 55 line 2; 
“spatially separated” in claim 58 line 1; and 
“temporal proximity” in claim 58 line 3.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 25-62 recite a series of steps and therefore recite a process.
Claim 63 recites a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claim 25, as a whole, is directed to the abstract idea of gathering simulation input, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions) by providing instructions for gathering answers to queries. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by observing the answers to queries. The method of organizing human activity and mental process of “gathering simulation input,” is recited by claiming the following limitations: gathering simulation input by combining answers to queries. Thus, the claim recites an abstract idea.
With regards to Claim 26, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: generating a portion of gathered information.
Claim 30, as a whole, is directed to the abstract idea of generating a reasoning substrate, which is a mental process. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by evaluating inputs types to generate a reasoning substrate. The method of organizing human activity and mental process of “generating a reasoning substrate,” is recited by claiming the following limitations: generating a reasoning substrate. Thus, the claim recites an abstract idea.
Claims 33 and 63, as a whole, are directed to the abstract idea of using a reasoning substrate to generate items, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions) by instructing a simulation to generate items. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by using reasoning to generate items. The method of organizing human activity and mental process of “using a reasoning substrate to generate items,” is recited by claiming the following limitations: generating a reasoning substrate and generating items by simulating a reasoning substrate. The mere nominal recitation of a processor and a tangible non-transitory memory does not take the claim of the method of organizing human activity or mental process grouping. Thus, the claim recites an abstract idea.
With regards to Claims 34-35, 40-41, 43, and 45, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: inputting geospatial data, providing value-added information, providing the ability to interact with items, re-simulation, and explaining reasoning.
Claim 46, as a whole, is directed to the abstract idea of awareness of the state of an individual, which is a mental process. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by observing and evaluating the state of an individual. The mental process of “awareness of the state of an individual,” is recited by claiming the following limitations: awareness of the aggregate state of an individual. The mere nominal recitation of a computer does not take the claim of the mental process grouping.  Thus, the claim recites an abstract idea.
With regards to Claim 47, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: awarding points to an aggregate state.
Claim 49, as a whole, is directed to the abstract idea of engaging an individual with a plan, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions) by managing an interaction between an individual and a plan. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by observing and evaluating plan engagement. The method of organizing human activity and mental process of “engaging an individual with a plan,” is recited by claiming the following limitations: engaging an individual with a plan. Thus, the claim recites an abstract idea.
With regards to Claims 50-58, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: sharing engagement, choosing participation, discovering other individuals engaged with the plan, exercising access controls for sharing engagement, notifying individuals of proximity information, notifying individuals the plan will be meaningful, enabling communication between individuals, and agreeing on regaining spatial proximity.
Claim 60, as a whole, is directed to the abstract idea of enabling a user to input information, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions) by enabling user input which is an interaction between people. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by enabling a user to provide their input. The method of organizing human activity and mental process of “enabling a user to input information,” is recited by claiming the following limitations: enabling an individual to indicate information. Thus, the claim recites an abstract idea.
With regards to Claim 61, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: adding the information to a reasoning substrate.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 25, 30, 33, 49, and 60 do not recite additional elements. The claims as a whole do not improve the functioning of a computer or improve other technology or improve a technical field.  The claims as a whole are not implemented with a particular machine. The claim is directed to the abstract idea.
Claims 46 recite the additional elements: computer which are used to perform the awareness steps. The computer limitation is no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of inputting an aggregate state in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing state input process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Claims 63 recite the additional elements: a processor and a tangible non-transitory memory which are used to perform the generating steps. These processor and non-transitory memory limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of generating items in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing item generation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 25, 30, 33, 49, and 60 do not include additional elements and therefore there are no additional elements that could be sufficient to amount to significantly more than the judicial exception. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Claims 46 and 63 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a computer, a processor, and a tangible non-transitory memory. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a computer (Specification [0134], [0143]), a processor (Specification [00369]), and a tangible non-transitory memory (Specification [00373]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a computer, a processor, and a tangible non-transitory memory. See MPEP 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claim 27, 39, 42, 59, and 62, the additional elements do not amount to significantly more than the judicial exception. Claims 27, 39, 42, 59, and 62, as a whole, merely adds the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a display, updating a display, adding information to a storage medium. Claim 42, 59, and 62 recites a generic computer performing generic computer functions by reciting updating a display, uploading information, and a storage medium. Regarding claim 27, 39, 62, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a display (Specification [00126], [00143]), a storage medium (Specification [0373]). See MPEP 2106.05(f).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 28-29, 31-32, 36-38, 44, and 48, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-36, 39-51, 53, and 59-63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettridge et al. (U.S. P.G. Pub. 2012/0209842 A1), hereinafter Bettridge.

Claim 25: 
Bettridge discloses a method comprising 
gathering simulation input information by combining answers to queries addressing at least one item selected from the group of mind information, personality information, psychological information, emotion information, mood information, financial information, personal information, location information, date information, time information, place information, group information, need information, want information, occasion information, discount information, status information, social status information, information about daily life, interest information, goal information, travel information, general information, information about wants, information about desires, knowledge, and personal situation information (Bettridge [0041] travel quiz presented on the consumer client to determine an individual’s travel sign; [0042] system may make travel reservations based on the individual’s answers in the travel quiz; [0043] individual may complete a travel questionnaire; [0050] system may process an individual’s travel profile, travel region, travel dates, and/or any closed-loop/third party data in order to select a travel location and/or activity item).

Claim 26: 
Bettridge discloses all of the elements of claim 25, as shown above. Additionally, Bettridge discloses: 
generation of any portion of the gathered simulation input information via any combination of meaningful elements (Bettridge [0042] system may make travel reservations based on the individual’s answers in the travel quiz; [0050] system may process an individual’s travel profile, travel region, travel dates, and/or any closed-loop/third party data in order to select a travel location and/or activity item; [0050], [0051] itinerary may be generated by a fully automated system and stored for later use).

Claim 27: 
Bettridge discloses all of the elements of claim 25, as shown above. Additionally, Bettridge discloses: 
at a display, generation of any portion of the gathered simulation input information via the combination of displayed meaningful elements (Bettridge [0030] Consumer client includes a personal computer; [0055] individual may receive an activity item suggestion via the individuals mobile communication device).

Claim 28: 
Bettridge discloses all of the elements of claim 25, as shown above. Additionally, Bettridge discloses: 
wherein at least one element of the queries involves queries of a psychological nature (Bettridge [0041] travel quiz presented on the consumer client to determine an individual’s travel sign).

Claim 29: 
Bettridge discloses all of the elements of claim 25, as shown above. Additionally, Bettridge discloses: 
wherein at least one element of the queries is effectively equivalent to at least one of the group of "I am the life of the party", "I like to talk about feelings", "I pay attention to details", "I make plans and stick to them", "Life can be irritating!", "I am full of ideas", and "Are you the adventurous type?" (Bettridge [0041] travel quiz presented on the consumer client to determine an individual is interested in adventure).

Claim 30: 
Bettridge discloses a method comprising 
generating a reasoning substrate involving at least one item selected from the group of gathered simulation input information, database-derived information, date information, time information, occasion information, interest information, place information, discount information, cultural information, destination information, experience information, cost information, transport information, mind state information, goal information, interest information, need information, travel information, personality information, emotion information, mood information, psychological information, financial information, location information, audience information, companion information, life situation information, knowledge, general data, general information, and distance information (Bettridge [0041] travel quiz presented on the consumer client to determine an individual’s travel sign; [0042] system may make travel reservations based on the individual’s answers in the travel quiz; [0043] individual may complete a travel questionnaire; [0050] system may process an individual’s travel profile, travel region, travel dates, and/or any closed-loop/third party data in order to select a travel location and/or activity item).

Claim 31: 
Bettridge discloses all of the elements of claim 30, as shown above. Additionally, Bettridge discloses: 
wherein at least one element of the at least one item is comprised of multiple components in combination (Bettridge [0041] travel quiz presented on the consumer client to determine an individual’s travel sign; [0042] system may make travel reservations based on the individual’s answers in the travel quiz; [0043] individual may complete a travel questionnaire; [0050] system may process an individual’s travel profile, travel region, travel dates, and/or any closed-loop/third party data in order to select a travel location and/or activity item).

Claim 32: 
Bettridge discloses all of the elements of claim 30, as shown above. Additionally, Bettridge discloses: 
wherein at least one element of the at least one item constitutes a type of adventure (Bettridge [0041] travel quiz presented on the consumer client to determine an individual’s is interest in outdoor adventure).

Claim 33: 
Bettridge discloses a method comprising, 
via simulation of a reasoning substrate, generating one or more items selected from the group of plans, recommendations, suggested groupings of individuals, sets of relevant purchases, and information to be communicated to the user (Bettridge [0041] travel quiz presented on the consumer client to determine an individual’s travel sign; [0042] system may make travel reservations based on the individual’s answers in the travel quiz; [0043] individual may complete a travel questionnaire; [0050] system may process an individual’s travel profile, travel region, travel dates, and/or any closed-loop/third party data in order to select a travel location and/or activity item; [0050], [0051] itinerary may be generated by a fully automated system and stored for later use).

Claim 34: 
Bettridge discloses all of the elements of claim 33, as shown above. Additionally, Bettridge discloses: 
using geospatial data as input to the simulation (Bettridge [0042] system may make travel reservations for a travel location based on the individual’s answers in the travel quiz; [0043] individual may complete a travel questionnaire including geographic location; [0050] system may process an individual’s travel profile, travel region, travel dates, and/or any closed-loop/third party data in order to select a travel location and/or activity item).

Claim 35: 
Bettridge discloses all of the elements of claim 33, as shown above. Additionally, Bettridge discloses: 
providing value-added information services relative to the one or more items (Bettridge [0042] rank user interests and compare interests to a threshold).

Claim 36: 
Bettridge discloses all of the elements of claim 33, as shown above. Additionally, Bettridge discloses: 
differentiating the one or more items between those that are made before the arrival of and after the arrival of one or more individuals, groups, or entities at relevant locations (Bettridge [0053] display information for the first leg/segment of a trip; [0054] supply information for the next leg after an individual completes a leg; [0055] GPS; [0056] dynamically select an activity and display directions to a location of an activity).

Claim 39: 
Bettridge discloses all of the elements of claim 33, as shown above. Additionally, Bettridge discloses: 
at a display: displaying the one or more items on the display (Bettridge [0030] Consumer client includes a personal computer; [0039] front-end portion and backend portion; [0041] present travel quiz; [0043] front-end travel system administers travel questionnaire; [0051] individual may access itinerary; [0053] display information for the first leg/segment of a trip; [0054] supply information for the next leg after an individual completes a leg; [0056] dynamically select an activity and display directions to a location of an activity; [0057] individual may interact with a travel log; [0058] individual may give feedback).

Claim 40: 
Bettridge discloses all of the elements of claim 39, as shown above. Additionally, Bettridge discloses: 
the ability to interact with or alter the elements of the one or more items (Bettridge [0041] present travel quiz; [0043] front-end travel system administers travel questionnaire; [0051] individual may access itinerary; [0053] display information for the first leg/segment of a trip; [0054] supply information for the next leg after an individual completes a leg; [0056] dynamically select an activity and display directions to a location of an activity; [0057] individual may interact with a travel log; [0058] individual may give feedback).

Claim 41: 
Bettridge discloses all of the elements of claim 40, as shown above. Additionally, Bettridge discloses: 
re-simulation involving the one or more items (Bettridge [0056] dynamically select an activity and display directions to a location of an activity; [0057] individual may interact with a travel log; [0058] individual may give feedback).

Claim 42: 
Bettridge discloses all of the elements of claim 41, as shown above. Additionally, Bettridge discloses: 
update of the display (Bettridge [0053] display information for the first leg/segment of a trip; [0054] supply information for the next leg after an individual completes a leg; [0056] dynamically select an activity and display directions to a location of an activity; [0057] individual may interact with a travel log; [0058] individual may give feedback).

Claim 43: 
Bettridge discloses all of the elements of claim 33, as shown above. Additionally, Bettridge discloses: 
at least one item selected from the group of re-simulation of the reasoning substrate and subsequent updating (Bettridge [0050] continue selecting different locations/activity items until the system retrieves a satisfactory travel location/activity item; [0056] dynamically select an activity and display directions to a location of an activity; [0058] individual may give feedback to enhance the travel itinerary and activity item selection/suggestion processes).

Claim 44: 
Bettridge discloses all of the elements of claim 33, as shown above. Additionally, Bettridge discloses: 
wherein at least one of the one or more items has a type of at least one item selected from the group of places, interests, activities, experiences, people, groups, and entities (Bettridge [0042] system may make travel reservations based on the individual’s answers in the travel quiz; [0050] system may process an individual’s travel profile, travel region, travel dates, and/or any closed-loop/third party data in order to select a travel location and/or activity item; [0051] itinerary may be generated by a fully automated system and stored for later use; [0056] dynamically select an activity and display directions to a location of an activity).

Claim 45: 
Bettridge discloses all of the elements of claim 33, as shown above. Additionally, Bettridge discloses: 
explaining, in part or in whole, reasoning relative to the one or more items (Bettridge [0042] system may make travel reservations based on the individual’s answers in the travel quiz; [0047] explanation or information about an activity or item; [0050] continue selecting different locations/activity items until the system retrieves a satisfactory travel location/activity item; [0058] individual may give feedback to enhance the travel itinerary and activity item selection/suggestion processes).

Claim 46: 
Bettridge discloses a method comprising 
at least one item selected from the group of obtaining, computing, generating, determining, and simulating awareness of a computer of at least one individual’s, group’s, or entity’s state (Bettridge [0041] travel quiz presented on the consumer client to determine an individual’s travel sign; [0043] individual may complete a travel questionnaire; [0050] system may process an individual’s travel profile, travel region, travel dates, and/or any closed-loop/third party data in order to select a travel location and/or activity item; [0055] GPS; [0056] dynamically select an activity and display directions to a location of an activity; [0058] individual may give feedback to enhance the travel itinerary and activity item selection/suggestion processes).

Claim 47: 
Bettridge discloses all of the elements of claim 46, as shown above. Additionally, Bettridge discloses: 
awarding points relative to the state (Bettridge [0050] continue selecting different locations/activity items until the system retrieves a satisfactory travel location/activity item; [0058] individual may give feedback to enhance the travel itinerary and activity item selection/suggestion processes).

Claim 48: 
Bettridge discloses all of the elements of claim 47, as shown above. Additionally, Bettridge discloses: 
wherein the points are awarded based on at least one item selected from the group of completion of activities, completion of activities implying at least one characteristic of the at least one individual, group, or entity and completion of activities fulfilling at least one spatial relation (Bettridge [0050] continue selecting different locations/activity items until the system retrieves a satisfactory travel location/activity item; [0058] individual may give feedback to enhance the travel itinerary and activity item selection/suggestion processes).

Claim 49: 
Bettridge discloses a method comprising 
engaging of at least one individual, group, or entity with a plan (Bettridge [0041] travel quiz presented on the consumer client to determine an individual’s travel sign; [0043] individual may complete a travel questionnaire; [0050] system may process an individual’s travel profile, travel region, travel dates, and/or any closed-loop/third party data in order to select a travel location and/or activity item; [0055] GPS; [0056] dynamically select an activity and display directions to a location of an activity; [0057] individual may interact with a travel log to permit an individual to share his travel activities/content with other members of a social group; [0058] individual may give feedback to enhance the travel itinerary and activity item selection/suggestion processes).

Claim 50: 
Bettridge discloses all of the elements of claim 49, as shown above. Additionally, Bettridge discloses: 
sharing engagement with the plan with at least one individual, group, or entity (Bettridge [0057] individual may interact with a travel log to permit an individual to share his travel activities/content with other members of a social group).

Claim 51: 
Bettridge discloses all of the elements of claim 50, as shown above. Additionally, Bettridge discloses: 
wherein the at least one individual, group, or entity has the choice of accepting or rejecting participation in the plan (Bettridge [0055] individual has declined to participate in a scheduled activity).

Claim 53: 
Bettridge discloses all of the elements of claim 50, as shown above. Additionally, Bettridge discloses: 
wherein individual, group, or entity may exercise access controls vis-a-vis other at least one individual, group, or entity with respect to plan sharing or shared engagement (Bettridge [0057] travel log may comprise password protected content, over which an individual may exercise control, that is viewable only by members of a trusted group (e.g. an individual’s friends and/or family)).

Claim 59: 
Bettridge discloses all of the elements of claim 49, as shown above. Additionally, Bettridge discloses: 
uploading information derived from the engagement with at least one element of the plan to a communication platform (Bettridge [0057] individual may interact with a travel log to permit an individual to share his travel activities/content with other members of a social group).

Claim 60:
Bettridge discloses a method comprising:
enabling at least one individual, group, or entity to indicate information regarding at least one item selected from the group of at least one plan, at least one plan element, at least one plan outcome, emotion, and experience (Bettridge [0030] Consumer client includes a personal computer; [0041] travel quiz presented on the consumer client to determine an individual’s travel sign; [0042] system may make travel reservations based on the individual’s answers in the travel quiz; [0043] individual may complete a travel questionnaire; [0050] system may process an individual’s travel profile, travel region, travel dates, and/or any closed-loop/third party data in order to select a travel location and/or activity item; [0051] itinerary may be generated by a fully automated system and stored for later use).  

Claim 61:
Bettridge discloses all of the elements of claim 60 as shown above. Additionally, Bettridge discloses:
addition of the information to a reasoning substrate (Bettridge [0030] Consumer client includes a personal computer; [0041] travel quiz presented on the consumer client to determine an individual’s travel sign; [0042] system may make travel reservations based on the individual’s answers in the travel quiz; [0043] individual may complete a travel questionnaire).

Claim 62:
Bettridge discloses all of the elements of claim 60 as shown above. Additionally, Bettridge discloses:
the addition of the information to a storage medium (Bettridge [0051] itinerary may be generated by a fully automated system and stored for later use in a database server).

Claim 63: 
Bettridge discloses a system comprising: 
a tangible, non-transitory memory communicating with a processor (Bettridge [0062], [0077], [0082], [0084] memory connected to a processor), 
the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor (Bettridge [0030], [0077], [0084] processor; [0039] backend; [0041] generate travel quiz by backend system), cause the processor to perform operations comprising at least one item selected from the group of: 
generating a reasoning substrate (Bettridge [0041] generate travel quiz by backend system); and 
via simulation of a reasoning substrate, generating one or more items selected from the group of plans, recommendations, travel-related information, information, data, content, psychological information, awareness of the state of at least one individual, group, or entity, suggested groupings of individuals, groups, or entities, and purchases (Bettridge [0030] Consumer client includes a personal computer; [0041] travel quiz presented on the consumer client to determine an individual’s travel sign; [0042] system may make travel reservations based on the individual’s answers in the travel quiz; [0043] individual may complete a travel questionnaire; [0050] system may process an individual’s travel profile, travel region, travel dates, and/or any closed-loop/third party data in order to select a travel location and/or activity item; [0051] itinerary may be generated by a fully automated system and stored for later use).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettridge in view of Acebo et al. (U.S. 6023679 A), hereinafter Acebo.

Claim 37: 
Bettridge discloses all of the elements of claim 33, as shown above. However, Bettridge does not disclose the following limitation, but Acebo does:
wherein applicable pricing depends in part on whether the one or more items are undertaken before the arrival of or after the arrival of one or more individuals, groups, or entities at relevant locations (Acebo (Col. 1 Lines 16-20) in the travel industry discounts are offered for services purchased in advance and discounts rates are offered for the advanced booking of travel package including airfare, hotel, and ground transportation).
One of ordinary skill in the art would have been motivated to include the time and package discounts as taught by Acebo in the system of Bettridge in order to incentivize users to book in advance and ensure availability of travel items that best match their traveler profile. It would have been obvious to one of ordinary skill in the art before the effective filing date to include time and package discounts as taught by Acebo in the system of Bettridge, since the claimed invention is merely a combination of old elements in the art of travel planning, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Bettridge’s system with the improved functionality to reduce the likelihood the best matching travel items in a recommended itinerary are available for a traveler by incentivizing the user to book their entire itinerary early, as suggested by Acebo (Acebo (Col. 1 Lines 20-23)).

Claim 38: 
Bettridge discloses all of the elements of claim 33, as shown above. However, Bettridge does not disclose the following limitation, but Acebo does:
wherein applicable pricing depends in part on the number of the one or more items having already been processed (Acebo (Col. 1 Lines 16-20) in the travel industry discounts are offered for services purchased in advance and discounts rates are offered for the advanced booking of travel package including airfare, hotel, and ground transportation).
One of ordinary skill in the art would have been motivated to include the teachings of Acebo in the system of Bettridge for the same reasons discussed above in claim 37.

Claims 52 and 54-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bettridge in view of Fan et al. (U.S. P.G. Pub. 2012/0102409 A1), hereinafter Fan.

Claim 52: 
Bettridge discloses all of the elements of claim 49, as shown above. However, Bettridge does not disclose the following limitation, but Fan does: 
enabling at least one individual, group, or entity to discover the location of at least one individual, group, or entity engaging with the plan (Fan [0130] dynamically update and present tour route; [0136] customized tour map presented to UE users in a group or sub-group; [0150] dynamic map displayed to a tour group; [0156] display a geo map of an even to other group members; [0240] tour route and itinerary).
One of ordinary skill in the art would have been motivated to include the map display of fan in the system of Bettridge in order to provide users with a visual representation of an itinerary. It would have been obvious to one of ordinary skill in the art before the effective filling date to include the map as taught by Fan in the system of Bettridge, since the claimed invention is merely a combination of old elements in the art of trip planning, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Bettridge’s system with the improved functionality to allow users to visualize the proposed itinerary.

Claim 54: 
Bettridge discloses all of the elements of claim 49, as shown above. However, Bettridge does not disclose the following limitation, but Fan does: 
notifying at least one individual, group, or entity of actual or potential spatial proximity between at least one element of the plan and the at least one individual, group, or entity (Fan [0130] dynamically update and present tour route; [0136] customized tour map presented to UE users in a group or sub-group; [0150] dynamic map displayed to a tour group; [0156] display a geo map of an even to other group members; [0240] tour route and itinerary).
One of ordinary skill in the art would have been motivated to include the teachings of Fan in the system of Bettridge for the same reasons discussed above in claim 52.

Claim 55: 
Bettridge discloses all of the elements of claim 49, as shown above. However, Bettridge does not disclose the following limitation, but Fan does: 
notifying at least one individual, group, or entity that the plan is likely to generate a meaningful experience for the at least one individual, group, or entity (Fan [0131], [0153], [0170], [0233] User Equipment users in a group have a customized tour generated and the users can communicate with each other).
One of ordinary skill in the art would have been motivated to include the collaborative planning features of Fan in the system of Bettridge in order to provide users with a way for a traveler to reconcile different preferences amongst their travel group. It would have been obvious to one of ordinary skill in the art before the effective filing date to include group features as taught by Fan in the system of Bettridge, since the claimed invention is merely a combination of old elements in the art of trip planning, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Bettridge’s system with the improved functionality to allow users to distribute the trip planning responsibility. 

Claim 56: 
Bettridge discloses all of the elements of claim 49, as shown above. However, Bettridge does not disclose the following limitation, but Fan does: 
enabling the at least one individual, entity, or group to communicate with other individuals (Fan [0131], [0153], [0170], [0233] User Equipment users in a group have a customized tour generated and the users can communicate with each other).
One of ordinary skill in the art would have been motivated to include the teachings of Fan in the system of Bettridge for the same reasons discussed above in claim 55.

Claim 57: 
Bettridge discloses all of the elements of claim 49, as shown above. However, Bettridge does not disclose the following limitation, but Fan does: 
enabling the at least one individual, entity, or group to communicate with at least one other individual, group, or entity engaging with at least one element of the plan (Fan [0131], [0153], [0170], [0233] User Equipment users in a group have a customized tour generated and the users can communicate with each other).
One of ordinary skill in the art would have been motivated to include the teachings of Fan in the system of Bettridge for the same reasons discussed above in claim 55.

Claim 58: 
Bettridge discloses all of the elements of claim 49, as shown above. However, Bettridge does not disclose the following limitation, but Fan does: 
enabling spatially separated individuals, entities, or groups to collectively agree on a method of regaining spatial or temporal proximity (Fan [0130] dynamically update and present tour route; [0136] customized tour map presented to UE users in a group or sub-group; [0150] dynamic map displayed to a tour group; [0156] display a geo map of an even to other group members; [0240] tour route and itinerary).
One of ordinary skill in the art would have been motivated to include the teachings of Fan in the system of Bettridge for the same reasons discussed above in claim 52.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628